Exhibit 10.1

 

SETTLEMENT AGREEMENT

AND

GENERAL RELEASE

 

This settlement Agreement and general release (“Agreement”) is made and entered
into effective the date of the last signature hereto, by and between World Wide
Restaurant Concepts (“WRC”); Family Tree Produce (“FT”); Gold Coast Produce
(referred collectively with its owners Macario Montiel, Robert Monteil, and
Jaime Monteil and an affiliated entity, Ventura Veg, Inc. as “GC”); Employers
Mutual Casualty Company (“EMC”); and Golden Eagle Insurance Corporation
(“GEIC”); collectively referred to hereinafter as the “parties” and individually
as “party.” WRC, FT and GC are collectively referred to herein as “the
insureds.” EMC, and GEIC are collectively referred to herein as “the insurers.”

 

I.

 

RECITALS

 

In or before November 2003, GC, obtained products from other producers and then,
in turn, provided certain produce, including pre-packaged lettuce (hereinafter,
“product”), to FT. FT distributed that product and other produce products to WRC
and other customers. Said customers, including WRC, thereafter served said
products and other produce products to their customers. On or about November 4,
2003, certain Pat & Oscar’s customers, and certain other consumers not at Pat &
Oscars, allegedly sustained injuries as a result of exposure to “E.coli”
bacteria. Hereinafter, the delivery of allegedly contaminated product and other
produce products as above described by either GC or FT, eventually resulting in
alleged exposure of persons to E.coli, shall be referred to as the “occurrence”.
Some of WRC’s customers and other consumers filed actions in various courts
(“the underlying actions”), seeking damages from WRC, FT and/or GC. WRC, FT
and/or GC filed cross complaints for equitable indemnity in certain such
underlying actions. The underlying actions are identified as follows:

 

Bernard Storch and Mary Storch v. Worldwide Restaurant Concepts, Inc. dba Pat &
Oscar’s, et al San Diego Superior Court Case No. GIC 822745

 

Rust v. Worldwide Restaurant Concepts, et al. San Diego Superior Court Case No.
GIC 819350

 

Jeffrey Brenner v. Gold Coast Produce, et al. Orange County Superior Court Case
No. 03CC13150

 

Christopher and Karie Galindo individually and as guardians ad litem for Kayce
Galindo v. Gold Coast Produce, et al San Diego County Superior Court Case No.
GIC819465

 

Matthew and Cortney Hauer, et al v. Gold Coast Produce, et al. San Diego County
Superior Court Case No. GIC820558

 

Evers v. Worldwide Restaurant Concepts, Orange County Superior Court Case No.
04CC05151

 

Anderberg, et al. v. Worldwide Restaurant Concepts, Inc. San Diego County
Superior Court Case No GIC 833899



--------------------------------------------------------------------------------

Koby v. Worldwide Restaurant Concepts, Inc. San Diego County Superior Court Case
No GIC 833900

 

Spector v. Worldwide Restaurant Concepts, Inc. San Diego County Superior Court
Case No GIC 833901

 

Brown v. Worldwide Restaurant Concepts, Inc. San Diego County Superior Court
Case No GIC 833902

 

Beria v. Worldwide Restaurant Concepts, Inc. San Diego County Superior Court
Case No GIC 833905



 

WRC, FT and GC tendered the underlying actions for defense and/or indemnity to
certain liability insurers. FT tendered defense as named insured, and WRC
tendered defense as an additional insured to EMC under EMC primary liability
policy number OD5-59-43-04 and commercial umbrella policy number OJ5-59-43-04.
WRC subsequently tendered defense and indemnity to its own insurers, primary
insurer Federal Insurance Company (“FEDERAL”) under policy number 7323-71-80
LAO, effective June 1, 2003 to June 1, 2004 and excess liability insurer
National Union Fire Insurance Company of Pittsburgh, PA (“AIG”). WRC and GC
tendered defense to GEIC under the GEIC policy issued to GC including but not
limited to the policy number CBP9676204. EMC agreed to defend FT and WRC under
its primary policy, under reservations of rights. GEIC agreed to defend GC, but
denied coverage to WRC claiming it was not an insured or additional insured.
FEDERAL agreed to exhaust its $650,000.00 policy limit, once WRC agreed to pay
the $350,000.00 retention thereunder. AIG refused to participate in the defense
or indemnity of WRC, contending it is excess to the EMC commercial umbrella
policy.

 

EMC has filed an action against AIG for declaratory relief and contribution, EMC
v. National Union, United States District Court, Southern District of California
case number 04 CV 1760IEG (RBB) (“the EMC Action”).

 

The parties acknowledge that there may be certain customers, including minors
who were not customers of Pat & Oscars, who have allegedly sustained injuries as
a result of the occurrence which are unknown or which have not presented a claim
to any of the parties, or which are not a party to any of the underlying
actions. The parties also acknowledge that there may be other defendants or
cross defendants in one or more of the underlying actions, or insurers of said
defendants or cross-defendants or other potentially responsible parties, which
have or do claim that they are entitled to indemnity, subrogation, contribution,
or any other similar theory against the parties hereto or any of them relative
to the occurrence. The parties acknowledge that AIG may claim a right to
indemnity, subrogation, contribution, or any other similar theory against the
parties hereto or any of them relative to the occurrence, relative to payments
which they have made, or may in the future make, relative to the occurrence. WRC
and FT have each demanded that EMC pay this settlement as a demand within EMC’s
policy limits. GC has demanded that GEIC pay this settlement as a demand within
GEIC’s policy limits.

 

2



--------------------------------------------------------------------------------

II.

 

SETTLEMENT

 

Whereas the parties desire to settle and resolve all disputes between them with
respect to the underlying actions and the occurrence, and all coverage disputes
between any of them arising therefrom with respect thereto, in consideration of
the recitals and mutual covenants and Agreements set forth herein, the adequacy
of which is hereby acknowledged, the parties hereby agree to the following:

 

  A. 1. It is agreed that EMC has or will exhaust the $1 million occurrence
limit of its primary policy by payments to resolve in whole or in part certain
underlying actions, and that said payment shall be considered as credited
$500,000.00 each to FT and WRC. FT and WRC agree that said payment (hereinafter
“EMC primary exhaustion”) shall extinguish any further obligations under the EMC
policy with respect to the occurrence.

 

2. EMC will exhaust its $4 million occurrence/aggregate limit of its commercial
umbrella policy by check payable to the client trust account of Gordon & Holmes.
It is agreed that said payment shall be considered as credited $2,000,000.00
each to FT and WRC. The parties agree that said payment (hereinafter “EMC
umbrella exhaustion”) shall extinguish any further obligations under the EMC
policy with respect to the occurrence, except as required under paragraph F(2)
of this Agreement.

 

  B. GIEC will exhaust its $1 million occurrence limits of its policy by check
payable to the client trust account of Gordon & Holmes. The parties agree that
said payment (hereinafter “GEIC exhaustion”) shall extinguish any further
obligations under the GEIC policy with respect to the occurrence.

 

  C. The above escrow account shall be subject to direction and control solely
by Frederic L. Gordon, Esq. and his client, WRC. FT, GC, GEIC and EMC will not
exercise any control over the funds in the escrow account. However, it is EMC
and GEIC’s position and intent that their settlement payments are made for
covered damage claims only and that the settlement payments will be used to
settle the existing claims, including claims that are known or unknown but not
yet filed.

 

  D. FT and GC shall each execute a declaration under penalty of perjury under
the laws of the State of California that there is no additional insurance
coverage which might provide coverage for any of the allegations made in any
complaint or cross-complaint currently on file by and between any of the
above-referenced parties. EMC and GEIC hereby warrant that the policies
referenced in the Recitals above are the only policies which they had in effect
on the date of the occurrence, which provide any potential coverage for damages
arising out of the occurrence.

 

3



--------------------------------------------------------------------------------

  E. 1. FT and its insurer EMC; and GC and its insurer GEIC, will each assign,
convey and transfer any and all indemnification, subrogation and/or contribution
claims they may have against any alleged person or entity relative to the
occurrence (including River Ranch, LLC and Diamond Produce, but excluding EMC’s
claims in the EMC Action) for claims arising out of the occurrence. The
assignments are attached hereto as exhibits “A” and “B” respectively.

 

2. EMC’s and GEIC’s assignments of their indemnity rights against all persons or
entities not party to this Agreement are made in exchange for return of twenty
percent (20%) of any gross recovery by WRC on the assignments. EMC and GEIC
shall be paid their respective recoveries of said twenty percent (20%) in the
same proportion their respective assignments bear to the total amount assigned,
i.e., seventy-five percent (75%) to EMC and twenty-five percent (25%) to GEIC.
If WRC decides not to pursue those claims it shall give notice to EMC and GEIC
no later than ninety (90) days prior to the expiration of any statue of
limitations; or if WRC contemplates dismissal of any action asserting those
rights prior to settlement or judgment it shall obtain the written permission of
EMC and GEIC before doing so, and if it does not receive that permission, shall
execute whatever assignment(s) or other documents may be necessary to allow EMC
and/or GEIC to assume prosecution of said action, whether jointly or separately,
on their own behalf. In the event WRC either opts not to pursue the assigned
rights, or seeks to dismiss any action asserting those rights prior to
settlement or judgment, all assigned rights shall revert back to EMC and/or
GEIC, and both EMC and/or GEIC shall seek recovery at their individual
discretion and expense. WRC shall not release, assign or otherwise compromise
EMC’s or GEIC’s rights under this paragraph without EMC’s or GEIC’s written
authorization. EMC and/or GEIC shall not be obligated to pay attorneys fees and
costs incurred by WRC relative to any expenses to pursue recovery on assignment.
EMC and GEIC shall be entitled to status reports and an accounting upon
reasonable request. EMC does not assign or otherwise release its rights for
contribution against AIG in the EMC Action. Any recovery by EMC pursuant to this
paragraph will replenish the aggregate limit of the EMC Umbrella Policy, and if
said aggregate is fully replenished, the aggregate limit of the primary policy.
Any recovery by GEIC pursuant to this paragraph will replenish the aggregate
limit of the GIEC policy. Any such recovery pursuant to this subparagraph shall
not relieve WRC of its obligations under F(1) below.

 

  F. 1. As consideration for the payment made herein on behalf of FT and GC,
WRC, on behalf of itself and its divisions, subsidiaries & parent corporations
(hereinafter collectively referred to as “WRC”), shall hereby covenant and agree
that WRC will defend, indemnify and hold harmless FT and GC and all of their
divisions, subsidiaries, parent corporations, successors in interest, officers,

 

4



--------------------------------------------------------------------------------

directors, shareholders, partners, joint venturers, members, attorneys and
employees (hereinafter collectively referred to as “FT” and “GC” respectively)
from any and all claims, including cross claims, claims of gross negligence, or
claims of sole negligence, known and unknown, which arise, may arise, or have
arisen out of any claim of E.coli contamination, exposure or ingestion which may
be a result of the same occurrence which gave rise to the claims being settled
herein, regardless of how or where said contamination is alleged to have
occurred. WRC shall defend and indemnify FT and/or GC for such claims,
regardless of their source [excluding administrative or governmental] and
regardless of the damages claimed to have been sustained or to be sustained
[i.e., bodily injury, financial loss, loss of consortium, etc.]. The duty to
defend FT and/or GC on the part of WRC shall arise upon any allegation against
FT and/or GC for damages arising from the occurrence, regardless of whether that
allegation is based upon the sole or gross negligence of FT and/or GC; and WRC
shall retain competent defense counsel, immediately upon notice from FT and/or
GC that a claim has been tendered, regardless of whether or not said claim is
legal, administrative or governmental. It is expressly recognized by and between
WRC, FT and GC, that by this Agreement, FT and GC are authorizing the exhaustion
of their insurance coverage for this occurrence; and as such, FT and GC have
been notified by their respective insurers that, in the event of future claims
being made as a result of this occurrence, their carriers will not indemnify or
defend such claims. Therefore, the parties expressly and unequivocally agree
that but for WRC’s Agreement to defend, indemnify and hold harmless FT and GC
from any and all claims arising from this occurrence, including defense and
indemnity for any claims in which the sole negligence or gross negligence of FT
and/or GC is alleged, FT and GC would not enter into this Agreement. In this
regard, WRC expressly waives the provisions of California Civil Code section
3275. In the event that any provision of this Agreement is determined to be void
or voidable at Law or in Equity by a court of competent jurisdiction, or any
other tribunal having jurisdiction over the validity of this Agreement, WRC
shall nevertheless defend FT and/or GC from any and all claims as set forth
hereinabove. Should there be any such void or voidable determination regarding
any indemnity provision herein, the result of which may require FT and/or GC to
cross claim against WRC, FT and/or GC shall be relieved of their obligations to
cooperate with WRC under this Agreement. Such relief shall not relieve WRC of
its duty to defend FT and/or GC by competent counsel, the identity of which will
be either Gordon & Holmes or The Klinedinst Law Firm. If neither Gordon & Holmes
nor the Klinedinst Law Firm is retained by WRC to act as defense counsel for FT
and/or GC, then FT and/or GC agree to retention of any counsel on their named
insurer’s (EMC and GEIC, respectively) list of approved panel attorneys. These
counsel selection provisions are subject to paragraph K hereto. It is the
intention of the parties that an allegation or finding of sole negligence or
gross negligence shall not invalidate or vitiate the duty to defend or indemnify
by WRC in favor of FT and/or GC under this Agreement.



 

5



--------------------------------------------------------------------------------

2. In the event EMC recovers any settlement or judgment in the EMC Action, said
recovery will replenish to the extent of the recovery (exclusive of interest and
costs) the aggregate limit of the EMC umbrella policy. In the event that as a
consequence of such recovery, AIG files an action for subrogation or indemnity
against FT or GC, WRC shall be relieved of its obligations under paragraph F(1)
above with respect to that action only as against FT. However, WRC will still be
obligated to defend and indemnify GC in accordance with the provisions of
paragraph F(1), including any action for subrogation or indemnity. EMC shall be
obligated to defend and indemnify FT against any action for subrogation or
indemnity by AIG, arising out of a recovery by EMC from AIG in the EMC Action.

 

  G. The parties hereto agree to dismiss, with prejudice, all complaints and/or
cross-complaints between them, currently on file in any of the underlying
actions. Each such party shall bear its own costs.

 

  H. The parties agree to cooperate in the filing of motion(s) or application(s)
for determination of good faith settlement under Code of Civil Procedure section
877 and/or 877.6. However, determination of good faith is not a prerequisite to
enforceability of this Agreement.

 

  I. To the extent any party to this Agreement is sued, or a claim of any type
is made, in connection with the occurrence, and in conjunction with WRC’s
performance under paragraph F(1) above, the parties agree to a cooperation
clause. WRC shall be entitled to select counsel required pursuant to paragraph
F(1) above. EMC shall be entitled to select counsel required pursuant to
paragraph F(2) above.

 

  J. Each party is to bear its own attorney’s fees and costs incurred to date,
subject to the insurers’ obligations to the insureds they have agreed to defend,
and any reservation of rights issued with respect to said defense obligation(s).

 

  K. Cooperation/Conflict of Interest Clause: The parties hereby acknowledge
that by virtue of the fact that WRC will be retaining counsel to defend and
indemnify FT and GC, by executing the document, acknowledge that counsel who
will represent WRC will also represent FT and GC in the continuing defense of
actions and/or claims relating to the occurrence and to the extent any conflict
of interest arises as a result of said representation WRC, FT and GC in advance
waive any such conflict. Accordingly, with respect to continuing the defense of
these parties, WRC, FT and GC understand and acknowledge that all may be
represented by the same law firm (currently Gordon & Holmes in connection with
the defense of the above referenced case). WRC, FT and GC understand and agree
that by entering into this arrangement whereby the same attorneys may represent
multiple parties, various potential conflicts of interest may arise. WRC, FT and
GC understand there may be differences of strategy, but that attorneys appointed
by WRC will

 

6



--------------------------------------------------------------------------------

have the authority and authorization to pursue the defense and indemnification
of WRC, FT and GC as it best sees fit. WRC, FT and GC are currently operating
under the belief that no actual conflicts of interest currently exist and no
potential conflicts of interest will arise. In connection with the defense of
the above referenced matters, WRC, FT and GC agree to cooperate with counsel as
if counsel was originally retained by each party individually and solely on its
behalf.

 

This provision or joint representation shall be null and void should WRC
challenge its obligation to FT to defend and/or indemnify under paragraph F(1)
above; in which case WRC shall immediately select independent counsel on behalf
of FT, the approval of which by FT shall be required prior to actual retention.
The retention of said independent counsel shall be at the sole expense of WRC.
This provision shall not effect the obligation of WRC to indemnify FT pursuant
to the remaining terms of this Agreement. This paragraph shall not effect the
rights of EMC under paragraph E(2) above; or its rights and obligations to the
extent they may arise, under paragraph F(2) above.

 

  L. The parties release any and all claims against FEDERAL arising from the
occurrence, but only in FEDERAL’s capacity as an insurer of WRC under policy
number 7323-71-80 LAO, effective June 1, 2003 to June 1, 2004. This release
shall be contingent upon each releasing party receiving an enforceable release
fully executed by FEDERAL releasing any and all of FEDERAL’s rights to seek
contribution, subrogation, indemnity or any similar theory against any party
hereto.

 

III.

 

GENERAL RELEASE

 

  1. General Release - The Insureds. The insureds, on behalf of their respective
owners, shareholders, parents, subsidiaries, agents, heirs, executors,
administrators, trustors, trustees, predecessors, successors, assigns,
attorneys, officers, directors, present and former employees, representatives,
consultants and experts, hereby forever discharge and release each of the other
insureds and the insurers, their parents, subsidiaries, agents, heirs,
executors, administrators, trustors, trustees, predecessors, successors,
assigns, and each of the foregoing’s owners, shareholders, attorneys, officers,
directors, present and former employees, representatives, consultants and
experts, from any and all claims (including any claims for “bad faith”),
demands, debts, liens, contracts, Agreements, bonds, promises, liabilities,
damages, losses, costs, or expenses of any kind, actions, defenses and causes of
action of any nature, whether known or unknown, suspected or actual, whether
concealed or hidden, which have existed, or which

 

7



--------------------------------------------------------------------------------

do exist, or which hereafter can, shall, or may exist, arising out of the
matters asserted in, relative to or arising from the occurrence and/or the
underlying actions; excepting only the specific obligations assumed by the
insurers in this Agreement. The release as to Federal is limited to the WRC
policy identified in paragraph I hereto.

 

  2. General Release - The Insurers. The insurers, on behalf of their respective
owners, shareholders, parents, subsidiaries, agents, heirs, executors,
administrators, trustors, trustees, predecessors, successors, assigns,
attorneys, officers, directors, present and former employees, representatives,
consultants and experts, hereby forever discharge and release each of the other
insurers and the insureds, their parents, subsidiaries, agents, heirs,
executors, administrators, trustors, trustees, predecessors, successors,
assigns, and each of the foregoing’s owners, shareholders, attorneys, officers,
directors, present and former employees, representatives, consultants and
experts, from any and all claims, demands, debts, liens, contracts, Agreements,
bonds, promises, liabilities, damages, losses, costs, or expenses of any kind,
actions, defenses and causes of action of any nature, whether known or unknown,
suspected or actual, whether concealed or hidden, which have existed, or which
do exist, or which hereafter can, shall, or may exist, arising out of the
matters asserted in, relative to or arising from the occurrence and underlying
actions and the present action; excepting only the specific obligations assumed
by the insurers in this Agreement and that this release applies only to
obligations arising from policies issued to the insureds identified herein. The
release as to Federal is limited to the WRC policy identified in paragraph I
hereto.

 

  3. Waiver of Section 1542. Each of the parties to this Agreement recognizes
that it may not now fully know the number and magnitude of all claims it now has
or in the future may have against the other party, but nevertheless, intends to
assume the risk that it is releasing unknown claims. Each party to this
Agreement agrees that this Agreement is a full and final release of such claims,
and as a further consideration and inducement for this settlement, agrees to
waive the provisions of California Civil Code Section 1542, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

8



--------------------------------------------------------------------------------

Each party to this Agreement acknowledges that a material part of this Agreement
is the deliberate extinguishing of any of its claims which currently are
unknown, so that there is no possibility of future claims by either party hereto
relating or arising from the occurrence and/or the underlying actions. This
section applies only to claims arising from the occurrence, and does not apply
to any claim for benefits by FT under the EMC policies for coverage relative to
any separate occurrence otherwise covered by any EMC policy. This section
applies only to claims arising from the occurrence, and does not apply to any
claim for benefits by GC under the GEIC policies for coverage relative to any
separate occurrence otherwise covered by any GEIC policy. The release as to
Federal is limited to the WRC policy identified in paragraph I hereto.

 

  4. Representations and Warranties. Each party to this Agreement makes the
following representations and warranties with the understanding that each other
party hereto enters into this Agreement in reliance upon each of these
representations and warranties, and that without these representations and
warranties, no party would enter into this Agreement: . WRC further represents
and warrants that it has full corporate power and authority to execute, deliver
and perform this Agreement. The execution and delivery of this Agreement and the
consummations of the transactions contemplated hereby have been duly approved by
the Board of Directors of WRC, and no other corporate action on the part of the
WRC is necessary to approve and authorize the execution and delivery of this
agreement or the consummation of the agreements contemplated hereby. This
Agreement has been duly executed and delivered by WRC and constitutes the valid
and binding agreement of WRC enforceable in accordance with its terms.

 

  (a) Each party has not sold, transferred, conveyed, assigned, hypothecated or
subrogated any of the rights, defenses, claims or causes of action released in
this Agreement, and hereby expressly waives all rights it has or may have to do
so.

 

  (b) Each party has been fully advised by its attorneys concerning the effect
and finality of this Agreement and that each party understands, without
reservation or doubt, the effect and finality of this Agreement.

 

  (c) Each party has selected and retained its own experts and consultants or
has acted as its own expert and consultant to analyze and advise it regarding
the nature, extent and cause of allegations that are the subject of the present
action and of this Agreement. In entering into this Agreement, each party
represents that, while it

 

9



--------------------------------------------------------------------------------

has considered the opinions, representations, conclusions, recommendations and
estimates expressed by other parties and/or their experts and their attorneys,
it has not been induced to enter into this Agreement by reliance on such
considerations.

 

  5. Warranty of Authorized Signatories. Each of the signatories hereto warrants
and represents that he or she is competent and authorized to enter into this
Agreement on behalf of the party for whom he or she purports to sign.

 

  6. Compromise. This Agreement is the result of a compromise and settlement,
taking into account costs of defense and other matters, and shall never at any
time or for any purpose be considered an admission of liability or
responsibility on the part of any party herein released, nor shall the payment
of any sum of money in consideration for the execution of this Agreement
constitute or be construed as an admission of any liability whatsoever by any
party herein released.

 

  7. Attorneys’ Fees and Costs. The parties hereto acknowledge and agree that
each of them shall bear its own costs, expenses and attorneys’ fees, except as
otherwise specifically required by the terms of this Agreement. The parties
hereto agree to waive any claims for reimbursement or recovery of costs,
expense, and attorney’s fees incurred prior to the effective date of this
Agreement.

 

  8. Construction of Agreement. This Agreement is the product of negotiation and
preparation by and among each party and its respective attorneys. All parties
acknowledge and agree that this Agreement shall not be deemed prepared or
drafted by one party or another, or the attorneys for one party or another, and
shall be construed accordingly.

 

  9. Governing Law. This Agreement shall be interpreted in accordance with and
governed in all respects by the substantive laws of the State of California. All
disputes arising out of this Agreement shall be submitted to the exclusive
jurisdiction of a state or federal court located in the State of California
only, and no other, and each party irrevocably consents to personal jurisdiction
and waives all objections thereto.

 

  10. Severability. If any provision or any part of any provision of this
Agreement shall for any reason be held to be invalid, unenforceable or contrary
to public policy or any law, then the remainder of this Agreement shall not be
affected thereby and shall remain in full force and effect; provided, however,
that any such provision or part of any provision held to be invalid,
unenforceable or contrary to public policy or any law is not essential to any
party’s enjoyment of any material benefit bargained for hereunder.

 

10



--------------------------------------------------------------------------------

  11. Counterparts. This Agreement may be executed in counterparts and all so
executed shall constitute one Agreement which shall be binding upon all parties
hereto, notwithstanding that the signatures of the parties’ designated
representatives do not appear on the same page.

 

  12. Entire Agreement. This Agreement contains the entire understanding among
the parties with regard to the matters herein set forth. This Agreement may be
modified only in writing and only if signed by all parties hereto. There are no
representations, warranties, agreements, arrangements, undertakings, oral or
written, between or among the parties hereto relating to the terms and
conditions of this Agreement which are not fully expressed in this Agreement.

 

  13. Notification of Claims. Subject to the provisions of Paragraph II (f)
above, in the event of a claim against either FT of GC, as applicable, the
indemnified party shall provide WRC with prompt notice of the claim in
accordance with the Notice Provisions below.

 

  14. Notices. All notices, requests or other communications required or
permitted hereunder shall be given in writing by hand delivery or by registered,
certified or US mail to the party to at the address below:

 

To WRC:    To FT:

Fred Gordon, Esq.

GORDON & HOLMES

1230 Columbia Street, Suite 700

San Diego, CA 92101

  

Bruce A. Greenberg, Esq.

200 Oceangate Suite 850

Long Beach CA 90802-4335

To EMC:    To GC and GEIC:

Robert V. Closson, Esq.

SUMMERS & SHIVES

8755 Aero Drive, Suite 230

San Diego, CA 92129

  

Edward Meara, Esq.

Brownwood, Chazen & Cannon

525 “B” Street, Suite 1300

San Diego, CA 92101

 

IN WITNESS WHEREOF, the parties to this Agreement sign their names below
demonstrating their agreement to these terms and conditions.

 

11



--------------------------------------------------------------------------------

Dated: November 16, 2004

 

Worldwide Restaurant Concepts Inc.

   

By:

 

/s/ Michael B. Green

--------------------------------------------------------------------------------

   

Its:

 

VP/Secretary

Dated: November 19, 2004

 

Family Tree Produce

   

By:

 

/s/ Fidel Guzman

--------------------------------------------------------------------------------

   

Its:

 

President

Dated: November     , 2004

 

Gold Coast Produce

   

By:

 

/s/ Jaime Monteil

--------------------------------------------------------------------------------

   

Its:

 

General Manager

Dated: November 22, 2004

 

Macario Monteil

   

/s/ Macario Monteil

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

Dated: November 22, 2004

 

Robert Monteil

   

/s/ Robert Monteil

--------------------------------------------------------------------------------

Dated: November 22, 2004

 

Jaime Monteil

   

/s/ Jaime Monteil

--------------------------------------------------------------------------------

Dated: November 22, 2004

 

Ventura Veg, Inc.

   

By:

 

/s/ Jaime Monteil

--------------------------------------------------------------------------------

   

Its:

 

President

Dated: November 15, 2004

 

Employers Mutual Casualty Company

   

By:

 

/s/ David Narigan

--------------------------------------------------------------------------------

   

Its:

 

Sr. Vice President

Dated: November     , 2004

 

Golden Eagle Insurance Corporation

   

By:

 

/s/ John Virgadamo

--------------------------------------------------------------------------------

   

Its:

 

Sr. Claims Analyst

 

13



--------------------------------------------------------------------------------

APPROVED AS TO FORM AND CONTENT:

 

Dated: November 30, 2004

 

GORDON & HOLMES

   

By:

 

/s/ Frederic L. Gordon

--------------------------------------------------------------------------------

       

Frederic L. Gordon, Esq.

       

Counsel for Worldwide Restaurant Concepts

Dated: November 24, 2004

 

BRUCE A. GREENBERG, APC

   

By:

 

/s/ Bruce A. Greenberg

--------------------------------------------------------------------------------

       

Bruce A. Greenberg, Esq.

       

Counsel for Family Tree Produce

Dated: November 17, 2004

 

BROWNWOOD, CHAZEN & CANNON

   

By:

 

/s/ Edward C. Meara

--------------------------------------------------------------------------------

       

Edward C. Meara, Esq.

       

Counsel for Gold Coast Produce, Macario Monteil,

Robert Montiel, Jaime Montiel and Ventura Veg,

Inc.

 

14



--------------------------------------------------------------------------------

Dated: November 19, 2004

 

SUMMERS & SHIVES, APC

   

By:

 

/s/ Robert V. Closson

--------------------------------------------------------------------------------

       

Robert V. Closson, Esq.

       

Counsel for Employers Mutual Casualty Company

Dated: November 17, 2004

 

SCHROEDER, COMIS, NELSON & KAHN, LLP

   

By:

 

/s/ Stuart Comis

--------------------------------------------------------------------------------

       

Stuart Comis, Esq.

       

Counsel for Gold Coast Produce, Macario Monteil,

Robert Montiel, Jaime Montiel and

Ventura Veg, Inc.

 

15